Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites the limitation, “wherein transitioning the looped segment from the fully expanded, capture configuration towards the collapsed, insertion configuration cuts the lens positioned within the open area”, which requires the device be attached to, in contact with, or directly manipulating the human body. This limitation is interpreted to be directed to or encompassing a human body. 
Claims 2-14 are rejected for depending from claim 1, and thereby rejected on the same basis as claim 1, above. 

Allowable Subject Matter
Claims 1-11 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action; provided the language of any amendment by Applicant to overcome 101 does not substantively broaden the claim.
The closest prior art of record is Ianchulev et al. (US Pre-Grant Publication 2016/0346121), Keener Jr. (US Patent No. 4,732,150), and Smirmaul (US Patent No. 4,869,716). The prior art of record represents, generally, the state of the devices of the prior art as a whole. The instant claims differ from the prior art of record in that the loop element extends from an opening through a sidewall and the ends loop ends extend distally and proximally, respectively. Harstra (US Pre-Grant Publication 2016/0022489) teaches devices and methods for eye surgery comprising a side opening and a cutting element (14) which moves distally and proximally, and comprises a loop (See (14) forming a small loop following the contour of the concentric tube (2)) but does not extend radially from the opening. Examiner was unable to identify prior art which would motivate on of ordinary skill to arrive at the invention as claimed. In the opinion of the Examiner, the claims as presented are not reasonably taught or suggested by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/               Primary Examiner, Art Unit 3781